[GraphOn Letterhead] November 30, 2011 United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: GraphOn Corporation Registration Statement on Form S-1 File No. 333-177073 Ladies and Gentlemen: Pursuant to Rule 461(a) under the Securities Act of 1933, GraphOn Corporation hereby requests acceleration of the effective date of its Registration Statement on Form S-1 under said Act (File No. 333-177073), so that the same will be declared effective on Friday, December 2, 2011 at 4:30 p.m., Washington, D.C. time, or as soon thereafter as shall be practicable. Very truly yours, GraphOn Corporation By:/s/ William Swain William Swain Chief Financial Officer
